Citation Nr: 1029523	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-38 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to May 18, 2005 and as 50 percent disabling 
thereafter.

Entitlement to an increased rating for service-connected thoracic 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1978.  

This matter is before the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 
2010, the Veteran participated in a travel Board hearing at the 
RO.  A transcript is of record and has been reviewed.  

The Veteran has submitted additional evidence, including 
statements by his wife and himself and private physical therapy 
treatment records, along with a waiver of his right to initial RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  


FINDINGS OF FACT

1.  Prior to May 18, 2005, the competent and credible evidence of 
record shows that the Veteran's PTSD was manifested by anxiety, 
depression and sleeplessness.  

2.  From May 18, 2005, the competent and credible evidence of 
record shows that the Veteran's PTSD was manifested by suicidal 
ideation, severe occupational impairment, anxiety, frequent panic 
attacks, deficiencies in memory and judgment, impaired impulse 
control, difficulty adapting to stressful circumstances and 
depression. 

3.  The competent and credible evidence of record does not show 
that the Veteran has demonstrated forward flexion of the 
thoracolumbar spine of 30 degrees of less, favorable ankylosis of 
the entire thoracolumbar spine or any period of bed rest 
prescribed by a physician.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 2005, the criteria for a rating in excess of 
30 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2009).    

2.  From May 18, 2005, the criteria for a 70 percent rating for 
service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).    

3.  The criteria for a disability rating in excess of 20 percent 
for service-connected thoracic strain have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  VA 
should also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that would 
not be satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  Id. 

The Board finds that the Veteran, in an April 2009 
correspondence, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-Flores, 
supra, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, even if the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice in accordance with the Court's 
holding in Vazquez-Flores, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as the notice 
described by the Court in Vazquez-Flores requires VA to notify a 
Veteran of alternative diagnostic codes or potential "daily life 
evidence," the judgment was vacated, and any failure by the AOJ 
to provide such evidence is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
treatment records, and provided VA examinations for the disorders 
on appeal in November 2005, August 2007 and November 2009.  In 
that regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and opinions 
obtained in this case are, as a whole, fully adequate for rating 
purposes.  The VA examiners provided thorough reports depicting 
the current severity of the Veteran's disabilities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

II. Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

PTSD

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is presently assigned a 30 
percent rating prior to May 18, 2005 and a 50 percent rating 
thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD 
is rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9440.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
from 51-60 reflect some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with peers or co-workers).  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).   

Analysis

There is a substantial amount of medical evidence in the claims 
file pertaining to the severity of the Veteran's PTSD, such as 
VAMC treatment notes and VA examination reports.  The evidence 
also includes lay statements submitted in writing and made during 
the Board hearing.  Having reviewed this evidence, the Board 
finds that the symptoms associated with the Veteran's service-
connected PTSD meet the criteria for an increased rating of 70 
percent for the portion of the appeal after May 18, 2005.     

At the outset, the Board notes that the evidence during the 
appeal period prior to May 18, 2005 does not show that the 
Veteran's symptoms warranted a disability rating higher than 30 
percent.  In that regard, the evidence showed consistent 
treatment for PTSD at the Vet Center and symptoms of anxiety, 
depression and disturbed sleep.  The Veteran has stated, 
including during the November 2009 VA examination, that he has 
worked as a machinist at the same company for a period of 30 
years.  Prior to May 18, 2005, there was no evidence of 
occupational impairment with reduced reliability and productivity 
due to PTSD symptoms, nor was there evidence of panic attacks 
more than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment, disturbances of 
motivation and moor or difficulty in establishing and maintaining 
effective work and social relationships.  However, after May 18, 
2005, his symptoms meet the criteria for a 70 percent rating for 
the following reasons.  

First, the medical evidence shows that the Veteran's PTSD has 
caused substantial occupational impairment.  While he is still 
employed at the same company, he has been reprimanded for poor 
job performance and demoted to a custodial position in recent 
years.  The first evidence of a change in job performance is 
shown in a May 18, 2005 Vet Center treatment note.  The Veteran 
reported that he decided to switch to a less stressful position 
at work.  He stated that he made several expensive mistakes that 
he attributed to fatigue from disturbed sleep.  Employment 
records from the Veteran's company show disciplinary action for 
failing to follow safety precautions in April and August 2008.

Other severe symptoms have appeared since the Veteran's work 
trouble began, including suicidal ideation and frequent panic 
attacks.  During his November 2009 VA examination, the Veteran 
reported panic attacks with increased heart rate and 
tremulousness lasting 20 to 30 minutes two to three days a week.  
In a July 2007 letter, the Veteran's wife stated that he began to 
have panic attacks due to increased stress at work.  After one 
such panic attack, his employer asked him to take a week of 
leave.  The Veteran's wife stated that he left the house one day, 
and she feared that he had committed suicide.  In a February 2009 
VAMC treatment note, the Veteran reported daily suicidal 
ideation.  The Veteran admitted to passive thoughts of suicide 
during the November 2009 VA examination.  

The Veteran has also reported anger and rage which impairs his 
occupational and social relationships.  The Veteran has reported 
altercations with work superiors, and his wife has described a 
pattern of anger out of proportion to the circumstances.  During 
his November 2009 VA examination, the examiner observed attention 
disturbance and short term memory impairment.  The Veteran 
reported increased intrusive thoughts, sleep disruption, 
recurrent intrusive thoughts and hypervigilance.

Most of the Veteran's GAF scores after May 18, 2005 ranged 
between 50 and 55, which supports the conclusion that the Veteran 
functions at a level approximating a 70 percent rating.  Scores 
in this range reflect moderate to serious symptoms.

The Board is mindful that not all of the criteria for a 70 
percent rating are met.  For example, the evidence does not show 
that the Veteran's PTSD is characterized by obsessional rituals, 
illogical speech, spatial disorientation or neglect of personal 
appearance and hygiene.  Despite the absence of such evidence, 
the Board is mindful that when two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7  As there exists evidence that 
the Veteran has substantial occupational and social impairment, 
the Board resolves all benefit of the doubt in the Veteran's 
favor and finds that his PTSD more nearly approximates the 
criteria for the 70 percent rating.  38 C.F.R. § 4.3.  However, 
the preponderance of the evidence is against assigning a rating 
higher than 30 percent for the appeal period prior to May 18, 
2005.  

Thoracic Strain

The Veteran is currently assigned a 20 percent rating for his 
service-connected thoracic strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

All disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the Veteran is service-connected 
for intervertebral disc syndrome.  In that case, the disability 
is evaluated under either the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
 
In regard to the first method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 40 percent 
rating requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, General 
Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).   

In regard to the second method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the current 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is warranted 
if the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  The Board notes that 
there has been no evidence of neurologic abnormality during the 
appeal period.  Therefore, the Board finds that a separate rating 
for neurologic abnormalities is not warranted.  

Analysis

The Board has reviewed the medical evidence of record, including 
the VA examinations and treatment records.  During a November 
2005 VA examination, the Veteran reported thoracic spine flares 
daily, with pain between T7 and L1.  The examiner stated that 
there has been no bed rest prescribed by a physician in the past 
twelve months.  Range of motion was 50 degrees flexion, with no 
limitations of pain, weakness, stiffness, fatigue or 
incoordination after several repetitions.  

A July 2007 x-ray revealed mild degenerative changes of the 
lumbar spine, with mild narrowing of the intervertebral disc 
space at L5-S1.  During an August 2007 VA examination, range of 
motion was flexion to 55 degrees, with pain beyond 45 degrees 
after additional motion; 30 degrees extension without pain after 
repetition; 40 degrees right and left rotation and twisting, with 
increasing pain after 35 degrees rotation on the right.  The 
examiner noted limitation due to pain but not by fatigue, 
weakness or lack of endurance.  There was no additional 
limitation after repetitive use, and there was no spasm, 
weakness, tenderness, guarding or instability.  Straight leg 
raising was to 90 degrees.  There were no incapacitating episodes 
requiring bed rest in the last twelve months.  

During a November 2009 VA examination, the Veteran reported 
chronic daily back pain but not weakness, fatigue, lack of 
endurance or stiffness.  The examiner stated there were no 
periods of exacerbation requiring bed rest prescribed by a 
physician in the last twelve months.  Range of motion was 70 
degrees flexion, with additional pain beyond 50 degrees after 
three repetitions.  Extension was 25 degrees, with additional 
pain beyond 20 degrees after three repetitions.  Lateral tilt and 
rotation was 25 degrees, with pain at the end point stopping him 
from moving further after three repetitions.  There was no 
abnormal posture, abnormal movement or ankylosis.  There was 
straight leg raising to 90 degrees.  

Based on the evidence outlined above, the Board finds that a 
rating higher than 20 percent is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The Veteran has 
not demonstrated forward flexion of the thoracolumbar spine of 30 
degrees of less, nor is there any evidence of favorable ankylosis 
of the entire thoracolumbar spine.  

In this case, there is no evidence of incapacitating episodes as 
defined by 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the 
Veteran is not entitled to an increased evaluation under this 
code.  

The Board has also considered the Veteran's complaints of pain.  
Upon examination, the Veteran had painful motion after 
repetition.  Motion was limited by pain, but not by fatigue, lack 
of endurance, weakness or incoordination following repetitive 
use.  Pain had the major functional impact on the Veteran; 
however, range of motion was minimally affected.  The Veteran's 
posture was normal.  The Board finds that the objective medical 
evidence does not show that pain on use resulted in additional 
functional limitation to the extent that under the limitation of 
motion codes the Veteran's disability would be more than 20 
percent disabling.  See 38 C.F.R. §§ 4.14, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, there is no objective evidence showing that the Veteran's 
service-connected thoracic spine condition, alone, has caused 
marked interference with employment, rendering impractical the 
application of the regular schedular standards.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).  The currently assigned 20 
percent rating more than adequately addresses the Veteran's 
disability level and symptomatology.  The Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

The Board finds the 20 percent rating to be appropriate for the 
entire appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected disability of the thoracic spine.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A rating in excess of 30 percent for service-connected PTSD, 
prior to May 18, 2005, is denied.  

A 70 percent rating for service-connected PTSD, from May 18, 
2005, is granted.  

A rating in excess of 20 percent for service-connected thoracic 
strain is denied.  

____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


